 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     SAMUEL H. FARRIS,               ) Case No. CV 17-7068-JPR
12                                   )
                    Plaintiff,       )         JUDGMENT
13                                   )
               v.                    )
14                                   )
     NANCY A. BERRYHILL, Acting      )
15   Commissioner of Social          )
     Security,                       )
16                                   )
                    Defendant.       )
17                                   )
18        For the reasons set forth in the accompanying Memorandum
19   Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
20   request for an order remanding the case for further proceedings
21   is DENIED; (2) the Commissioner’s request for an order affirming
22   her final decision and dismissing the action is GRANTED; and (3)
23   judgment is entered in the Commissioner’s favor.
24
25   DATED: November 14, 2018        ______________________________
                                     JEAN ROSENBLUTH
26                                   U.S. Magistrate Judge
27
28
